      Case: 1:20-cv-00310-DRC Doc #: 11 Filed: 12/14/20 Page: 1 of 2 PAGEID #: 59




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

EDWARD GINTER,

                Plaintiff,
                                                    Case No. 1:20-cv-310
          v.                                        JUDGE DOUGLAS R. COLE

BANTA ELECTRICAL
CONTRACTORS, INC.,

                Defendant.

                                  CALENDAR ORDER

         This civil action came before the Court for a preliminary pretrial conference

by telephone on December 14, 2020, at 1:00 p.m. The Court hereby enters the

following Calendar Order:

          Disclosure of lay witnesses:                May 28, 2021

          Plaintiff’s expert report(s) and
          designation(s):                             June 30, 2021

          Defendants’ expert report(s) and
          designation(s):                             July 30, 2021

          Rebuttal expert report(s) and
          designation(s):                             August 31, 2021

          Discovery deadline:                         October 15, 2021

          Dispositive motion deadline: 1              November 19, 2021

          Final Pretrial Conference,
          Chambers, Rm. 810                           March 2, 2022, at 10:00 a.m.

          Bench Trial, Courtroom #822:                March 14, 2022, at 9:30 a.m.


1   See the Standing Order governing Civil Motions for Summary Judgment.
   Case: 1:20-cv-00310-DRC Doc #: 11 Filed: 12/14/20 Page: 2 of 2 PAGEID #: 60




     SO ORDERED.


December 14, 2020
DATE                                    DOUGLAS R. COLE
                                        UNITED STATES DISTRICT JUDGE




                                       2
